UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-06083 Name of Registrant: Vanguard Ohio Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30th Date of reporting period:August 31,2015 Item 1: Schedule of Investments Vanguard Ohio Long-Term Tax-Exempt Fund Schedule of Investments As of August 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.4%) Ohio (98.5%) Akron OH Bath & Copley Joint Township Hospital District Revenue (Children's Hospital Medical Center of Akron) 5.000% 11/15/24 920 1,050 Akron OH Bath & Copley Joint Township Hospital District Revenue (Children's Hospital Medical Center of Akron) 5.000% 11/15/38 5,000 5,383 Akron OH Bath & Copley Joint Township Hospital District Revenue (Children's Hospital Medical Center of Akron) 5.000% 11/15/42 2,780 2,981 Akron OH Income Tax Revenue (Community Learning Centers) 5.000% 12/1/28 4,000 4,571 Akron OH Income Tax Revenue (Community Learning Centers) 5.000% 12/1/33 1,500 1,687 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.250% 9/1/27 4,000 4,560 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 5/1/33 2,000 2,201 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 6/1/38 8,000 8,789 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 5/1/42 5,885 6,398 American Municipal Power Ohio Inc. Revenue 5.250% 2/15/18 (Prere.) 1,065 1,180 American Municipal Power Ohio Inc. Revenue 5.250% 2/15/18 (Prere.) 1,880 2,084 American Municipal Power Ohio Inc. Revenue 5.250% 2/15/18 (Prere.) 940 1,042 American Municipal Power Ohio Inc. Revenue 5.250% 2/15/22 70 77 American Municipal Power Ohio Inc. Revenue 5.250% 2/15/23 120 132 American Municipal Power Ohio Inc. Revenue 5.000% 2/15/24 2,000 2,272 American Municipal Power Ohio Inc. Revenue 5.250% 2/15/27 60 66 American Municipal Power Ohio Inc. Revenue 5.000% 2/15/39 2,000 2,215 American Municipal Power Ohio Inc. Revenue 5.000% 2/15/42 5,880 6,475 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/24 3,500 4,068 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/31 3,000 3,353 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/37 8,500 9,329 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/42 10,755 11,719 American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 5.000% 2/15/23 4,000 4,553 American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 5.000% 2/15/24 1,215 1,380 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.750% 2/15/19 (Prere.) 4,500 5,218 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.000% 2/15/26 2,000 2,339 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.000% 2/15/29 7,365 8,399 Vanguard Ohio Long-Term Tax-Exempt Fund American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.250% 2/15/30 600 684 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.250% 2/15/31 2,500 2,847 Apollo Career Center Joint Vocational School District Ohio GO 5.250% 12/1/31 1,015 1,148 Apollo Career Center Joint Vocational School District Ohio GO 5.000% 12/1/38 4,700 5,162 Bowling Green State University Ohio Student Housing Revenue (CFP I LLC - State University Project) 5.750% 6/1/31 2,000 2,137 Bowling Green State University Ohio Student Housing Revenue (CFP I LLC - State University Project) 6.000% 6/1/45 2,000 2,127 Butler County OH Hospital Facilities Revenue (Cincinnati Children's Hospital Medical Center Project) 5.000% 5/15/31 (14) 4,000 4,079 Butler County OH Hospital Facilities Revenue (Kettering Health Network) 6.375% 4/1/36 1,350 1,564 Butler County OH Hospital Facilities Revenue (Kettering Health Network) 5.625% 4/1/41 2,000 2,230 Butler County OH Hospital Facilities Revenue (UC Health) 5.500% 11/1/22 2,000 2,287 Butler County OH Hospital Facilities Revenue (UC Health) 5.250% 11/1/29 4,000 4,515 Butler County OH Hospital Facilities Revenue (UC Health) 5.500% 11/1/40 4,160 4,686 Butler County OH Hospital Facilities Revenue (UC Health) 5.750% 11/1/40 1,305 1,488 Central Ohio Solid Waste Authority GO 5.000% 12/1/19 (ETM) 115 133 Central Ohio Solid Waste Authority GO 5.000% 12/1/19 1,195 1,372 Cincinnati OH City School District COP 5.000% 12/15/16 (Prere.) 1,190 1,260 Cincinnati OH City School District COP 5.000% 12/15/16 (Prere.) 1,470 1,556 Cincinnati OH City School District COP 5.000% 12/15/16 (Prere.) 430 455 Cincinnati OH City School District COP 5.000% 12/15/16 (Prere.) 530 561 Cincinnati OH City School District GO 5.250% 6/1/27 5,550 6,314 Cincinnati OH City School District GO 5.250% 12/1/30 (14) 4,385 5,524 Cincinnati OH City School District GO 5.250% 12/1/31 (14) 3,000 3,770 Cincinnati OH GO 5.000% 12/1/18 1,000 1,123 Cincinnati OH GO 5.000% 12/1/24 1,090 1,232 Cincinnati OH GO 5.000% 12/1/26 2,605 2,930 Cincinnati OH Water System Revenue 5.000% 12/1/31 1,000 1,156 Cincinnati OH Water System Revenue 5.000% 12/1/31 1,585 1,833 Cincinnati OH Water System Revenue 5.000% 12/1/32 1,000 1,159 Cincinnati OH Water System Revenue 5.000% 12/1/36 5,025 5,794 Cincinnati OH Water System Revenue 5.000% 12/1/37 2,000 2,286 Cleveland OH Airport System Revenue 5.000% 1/1/26 1,000 1,115 Cleveland OH Airport System Revenue 5.000% 1/1/28 4,530 4,975 Cleveland OH Airport System Revenue 5.000% 1/1/30 5,000 5,437 Cleveland OH Airport System Revenue 5.000% 1/1/31 1,020 1,105 Cleveland OH Airport System Revenue 5.000% 1/1/31 (4) 7,000 7,287 Cleveland OH Income Tax Revenue 5.000% 10/1/29 (12) 7,180 7,784 Cleveland OH Municipal School District GO 5.000% 12/1/25 1,845 2,124 Vanguard Ohio Long-Term Tax-Exempt Fund Cleveland OH Municipal School District GO 5.000% 12/1/46 3,000 3,295 Cleveland OH Public Power System Revenue 5.000% 11/15/28 (14) 1,250 1,363 Cleveland OH Public Power System Revenue 0.000% 11/15/33 (14) 6,895 3,212 Cleveland OH Water Revenue 5.000% 1/1/27 2,000 2,316 Cleveland OH Water Revenue 4.000% 1/1/35 2,000 2,053 Cleveland OH Water Works Revenue 5.500% 1/1/21 (14) 9,540 10,634 Cleveland State University Ohio General Receipts Revenue 5.000% 6/1/25 2,000 2,313 Cleveland State University Ohio General Receipts Revenue 5.000% 6/1/26 2,700 3,107 Cleveland State University Ohio General Receipts Revenue 5.000% 6/1/27 2,000 2,284 Cleveland State University Ohio General Receipts Revenue 5.000% 6/1/30 (14) 3,000 3,174 Cleveland State University Ohio General Receipts Revenue 5.000% 6/1/37 2,815 3,095 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.020% 9/8/15 2,200 2,200 Cleveland-Cuyahoga County OH Port Authority Revenue (Euclid Avenue Development Corp. Project) 5.000% 8/1/28 680 774 Cleveland-Cuyahoga County OH Port Authority Revenue (Euclid Avenue Development Corp. Project) 5.000% 8/1/39 3,000 3,299 Cleveland-Cuyahoga County OH Port Authority Revenue (SPC Buildings 1 & 3 LLC) VRDO 0.010% 9/8/15 LOC 5,340 5,340 Columbus OH City School District GO 4.500% 12/1/29 3,000 3,286 Columbus OH City School District School Facilities Construction & Improvement GO 5.000% 6/1/19 (Prere.) 1,545 1,762 Columbus OH GO 5.000% 2/15/22 1,900 2,265 Columbus OH GO 5.000% 2/15/24 1,475 1,804 Columbus OH GO 5.000% 7/1/24 1,000 1,191 Columbus OH GO 5.000% 2/15/25 1,470 1,787 Columbus OH GO 5.000% 2/15/25 1,800 2,145 Columbus OH GO 5.000% 7/1/25 1,400 1,661 Columbus OH GO 5.000% 8/15/25 3,450 4,220 Columbus OH GO 5.000% 8/15/26 2,000 2,354 Columbus OH GO 5.000% 7/1/27 2,000 2,312 Columbus OH GO 5.000% 7/1/30 2,500 2,903 Columbus OH GO 5.000% 7/1/31 1,185 1,370 Columbus OH Metropolitan Library Special Obligation Revenue 5.000% 12/1/24 1,320 1,516 Columbus OH Metropolitan Library Special Obligation Revenue 5.000% 12/1/25 1,000 1,148 Columbus OH Metropolitan Library Special Obligation Revenue 4.000% 12/1/37 2,000 2,046 Columbus OH Sewer Revenue 5.000% 6/1/26 3,255 3,920 Columbus OH Sewer Revenue 5.000% 6/1/31 1,000 1,169 Cuyahoga County OH (Convention Hotel Project) COP 5.000% 12/1/36 2,000 2,213 Vanguard Ohio Long-Term Tax-Exempt Fund Cuyahoga County OH Economic Development Revenue (Med Mart/Convention Center Project) 5.000% 12/1/24 4,000 4,538 Cuyahoga County OH Sales Tax Revenue 5.000% 12/1/32 1,900 2,213 Cuyahoga County OH Sales Tax Revenue 5.000% 12/1/34 2,775 3,208 Cuyahoga County OH Sales Tax Revenue 5.000% 12/1/35 4,485 5,173 Fairfield County OH Hospital Facilities Revenue (Fairfield Medical Center) 5.000% 6/15/43 4,250 4,491 Forest Hills OH Local School District GO 5.000% 12/1/46 4,430 4,948 Franklin County OH GO 5.000% 12/1/17 (Prere.) 6,885 7,543 Franklin County OH GO 5.000% 12/1/26 3,000 3,688 Franklin County OH GO 5.000% 12/1/31 3,000 3,581 Franklin County OH Health Care Facilities Improvement Revenue (Ohio Presbyterian Retirement Services Project) 5.625% 7/1/26 2,800 3,009 Franklin County OH Health Care Facilities Improvement Revenue (OPRS Communities) 6.125% 7/1/40 4,110 4,496 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) 5.000% 5/15/31 5,000 5,657 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) 5.000% 5/15/34 2,610 2,948 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) 5.000% 11/15/36 3,640 4,045 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) 5.000% 5/15/45 2,000 2,205 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) VRDO 0.020% 9/8/15 2,200 2,200 Franklin County OH Hospital Improvement Revenue (Nationwide Children's Hospital Project) 4.750% 11/1/28 1,500 1,638 Franklin County OH Hospital Improvement Revenue (Nationwide Children's Hospital Project) 5.000% 11/1/34 1,500 1,656 Franklin County OH Hospital Improvement Revenue (Nationwide Children's Hospital Project) 5.000% 11/1/42 7,000 7,546 Greene County OH Hospital Facilities Revenue (Kettering Health Network Obligated Group Project) 5.375% 4/1/34 2,500 2,730 Greene County OH Hospital Facilities Revenue (Kettering Health Network Obligated Group Project) 5.500% 4/1/39 2,500 2,737 Hamilton County OH Health Care Facilities Revenue (Christ Hospital Project) 5.250% 6/1/32 3,150 3,475 Hamilton County OH Health Care Facilities Revenue (Christ Hospital Project) 5.000% 6/1/42 5,000 5,320 Hamilton County OH Health Care Facilities Revenue (Christ Hospital Project) 5.500% 6/1/42 3,000 3,316 Hamilton County OH Healthcare Revenue (Life Enriching Communities) 5.000% 1/1/32 1,750 1,839 Hamilton County OH Healthcare Revenue (Life Enriching Communities) 5.000% 1/1/42 2,000 2,066 Vanguard Ohio Long-Term Tax-Exempt Fund Hamilton County OH Healthcare Revenue (Life Enriching Communities) 5.000% 1/1/46 2,000 2,059 Hamilton County OH Hospital Facilities Revenue (Cincinnati Children's Hospital Medical Center) 5.000% 5/15/34 1,000 1,132 Hamilton County OH Hospital Facilities Revenue (UC Health) 5.000% 2/1/30 1,360 1,510 Hamilton County OH Hospital Facilities Revenue (UC Health) 5.000% 2/1/44 2,500 2,697 Hamilton County OH Sales Tax Revenue 5.000% 12/1/26 (2) 5,000 5,266 Hamilton County OH Sales Tax Revenue 5.000% 12/1/32 5,000 5,509 Hamilton County OH Sales Tax Revenue 5.000% 12/1/32 (4) 9,700 10,147 Hamilton County OH Sewer System Revenue 5.000% 12/1/22 1,000 1,199 Hamilton County OH Sewer System Revenue 5.000% 12/1/32 1,525 1,770 Hamilton OH City School District GO 5.000% 12/1/34 1,500 1,712 Huron County OH Hospital Facilities Improvement Revenue (Fisher-Titus Medical Center) 5.250% 12/1/37 3,000 3,121 JobsOhio Beverage System Statewide Liquor Profits Revenue 5.000% 1/1/20 2,550 2,927 JobsOhio Beverage System Statewide Liquor Profits Revenue 5.000% 1/1/38 11,000 12,239 Kent State University OH Revenue 5.000% 5/1/37 4,185 4,592 Lake County OH Hospital Facilities Revenue (Lake Hospital System Inc.) 5.000% 8/15/45 4,000 4,292 Lorain County OH Community College District General Revenue 5.000% 12/1/41 4,520 4,956 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/33 (4) 4,000 4,311 1 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.160% 9/8/15 4,995 4,995 Lorain County OH Hospital Facilities Revenue (Kendal At Oberlin) 5.000% 11/15/23 1,000 1,134 Lorain County OH Hospital Facilities Revenue (Kendal At Oberlin) 5.000% 11/15/30 2,500 2,702 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.000% 11/15/26 2,000 2,280 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.250% 11/15/27 3,000 3,460 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.250% 11/15/28 4,000 4,611 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 6.500% 11/15/37 2,000 2,466 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 6.000% 11/15/41 2,530 3,030 Madison OH Local School District GO 5.250% 12/1/32 695 783 Madison OH Local School District GO 5.250% 12/1/37 3,815 4,267 Marysville OH Wastewater Treatment System Revenue 5.000% 12/1/16 (Prere.) 1,950 2,062 Marysville OH Wastewater Treatment System Revenue 5.000% 12/1/31 (10) 770 803 Mason OH City School District BAN 5.250% 12/1/17 (14) 2,915 3,209 Vanguard Ohio Long-Term Tax-Exempt Fund Mason OH City School District School Improvement GO 5.000% 6/1/17 (Prere.) 1,000 1,077 Medina OH School District COP 5.250% 6/1/18 (Prere.) 7,210 8,068 Miami University of Ohio General Receipts Revenue 5.000% 9/1/31 2,000 2,301 Miami University of Ohio General Receipts Revenue 5.000% 9/1/36 2,000 2,273 Middleburg Heights OH Hospital Revenue (Southwest General) 5.125% 8/1/31 1,250 1,330 Middleburg Heights OH Hospital Revenue (Southwest General) 5.250% 8/1/41 1,000 1,067 Middleburg Heights OH Hospital Revenue (Southwest General) 5.000% 8/1/47 5,000 5,286 Middletown OH City School District GO 5.000% 12/1/23 (4) 5,345 5,720 Middletown OH City School District GO 5.250% 12/1/40 2,000 2,251 Middletown OH City School District GO 5.250% 12/1/48 2,550 2,859 Middletown OH Hospital Facilities Revenue (Atrium Medical Center) VRDO 0.020% 9/8/15 LOC 1,075 1,075 Milford OH Exempt Village School District GO 5.000% 12/1/35 1,100 1,246 Milford OH Exempt Village School District GO 5.000% 12/1/36 1,250 1,413 Montgomery County OH Revenue (Catholic Health Initiatives) 5.250% 5/1/29 3,000 3,440 Montgomery County OH Revenue (Catholic Health Initiatives) 5.000% 5/1/30 5,000 5,014 Montgomery County OH Revenue (Miami Valley Hospital) 5.750% 11/15/23 1,000 1,173 Montgomery County OH Revenue (Miami Valley Hospital) VRDO 0.010% 9/1/15 8,530 8,530 Montgomery County OH Revenue (Miami Valley Hospital) VRDO 0.010% 9/1/15 5,800 5,800 Montgomery County OH Revenue (Miami Valley Hospital) VRDO 0.010% 9/1/15 13,500 13,500 Montgomery County OH Revenue (Miami Valley Hospital) VRDO 0.010% 9/1/15 3,300 3,300 North Olmsted OH School District GO 5.000% 12/1/44 7,450 8,341 North Olmsted OH School District GO 4.000% 12/1/48 1,495 1,492 Northeast OH Regional Sewer District Revenue (Wastewater Revenue Improvement) 5.000% 11/15/31 2,100 2,445 Northeast OH Regional Sewer District Revenue (Wastewater Revenue Improvement) 5.000% 11/15/32 1,000 1,159 Northeast Ohio Regional Sewer District Wastewater Revenue 5.000% 11/15/28 1,650 1,945 Northeast Ohio Regional Sewer District Wastewater Revenue 5.000% 11/15/32 4,685 5,349 Northeast Ohio Regional Sewer District Wastewater Revenue 5.000% 11/15/38 9,400 10,595 Northeast Ohio Regional Sewer District Wastewater Revenue 5.000% 11/15/44 10,195 11,552 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Generation Corp. Project) 5.625% 6/1/18 2,500 2,677 Vanguard Ohio Long-Term Tax-Exempt Fund Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Generation Corp. Project) PUT 5.875% 6/1/16 3,000 3,087 Ohio Air Quality Development Authority Revenue (Columbus Southern Power Co. Project) 5.800% 12/1/38 2,000 2,203 Ohio Air Quality Development Authority Revenue (Ohio Valley Electric Corp. Project) 5.625% 10/1/19 3,000 3,351 Ohio Building Authority Revenue (Administration Building Fund) 5.000% 10/1/23 2,000 2,303 Ohio Capital Facilities Lease-Appropriation Revenue (Administrative Building Fund Projects) 5.000% 10/1/23 1,250 1,477 Ohio Capital Facilities Lease-Appropriation Revenue (Administrative Building Fund Projects) 5.000% 10/1/24 1,000 1,173 Ohio Capital Facilities Lease-Appropriation Revenue (Administrative Building Fund Projects) 5.000% 4/1/25 2,670 3,070 Ohio Capital Facilities Lease-Appropriation Revenue (Administrative Building Fund Projects) 5.000% 4/1/30 1,650 1,885 Ohio Common Schools GO 5.000% 3/15/24 4,410 5,208 Ohio GO 5.000% 9/15/23 2,950 3,571 Ohio GO 5.000% 8/1/24 2,000 2,438 Ohio GO 5.000% 5/1/27 5,350 6,374 Ohio GO 5.000% 2/1/30 4,000 4,606 Ohio GO 5.000% 4/1/30 1,770 1,968 Ohio GO 5.000% 2/1/31 4,500 5,177 Ohio GO 5.000% 4/1/31 1,230 1,362 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) 5.250% 12/1/26 (14) 3,520 4,369 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) 5.125% 1/1/28 5,000 5,406 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) 5.000% 1/1/29 3,500 3,987 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) 5.250% 1/1/29 5,000 5,419 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) 5.000% 1/1/38 5,000 5,554 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) 5.500% 1/1/43 1,460 1,587 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.010% 9/1/15 1,000 1,000 Vanguard Ohio Long-Term Tax-Exempt Fund Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.010% 9/1/15 1,000 1,000 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.010% 9/1/15 400 400 Ohio Higher Educational Facility Commission Revenue (Denison University Project) 5.000% 11/1/17 (Prere.) 1,000 1,093 Ohio Higher Educational Facility Commission Revenue (Denison University Project) 5.000% 11/1/17 (Prere.) 445 486 Ohio Higher Educational Facility Commission Revenue (Denison University Project) 5.000% 11/1/26 1,370 1,488 Ohio Higher Educational Facility Commission Revenue (John Carroll University Project) PUT 2.250% 9/1/18 2,790 2,842 Ohio Higher Educational Facility Commission Revenue (Kenyon College Project) 5.000% 7/1/37 9,955 10,963 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) 5.500% 12/1/24 2,250 2,542 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) 5.000% 12/1/29 2,575 2,908 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) 5.375% 12/1/30 1,000 1,143 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) 5.625% 12/1/41 2,000 2,293 Ohio Higher Educational Facility Commission Revenue (Xavier University Project) 5.750% 11/1/18 (Prere.) 4,000 4,597 Ohio Higher Educational Facility Commission Revenue (Xavier University Project) 5.000% 5/1/24 1,000 1,167 Ohio Higher Educational Facility Commission Revenue (Xavier University Project) 5.000% 5/1/25 1,500 1,756 Ohio Higher Educational Facility Commission Revenue (Xavier University Project) 5.000% 5/1/27 1,000 1,156 Ohio Higher Educational Facility Commission Revenue (Xavier University Project) 5.000% 5/1/32 1,000 1,119 Ohio Higher Educational Facility Commission Revenue (Xavier University Project) 5.000% 5/1/33 750 837 Ohio Highway Capital Improvements GO 5.000% 5/1/25 3,000 3,530 Ohio Highway Capital Improvements GO 5.000% 5/1/26 3,000 3,508 Ohio Hospital Facilities Revenue (Cleveland Clinic Health System) 5.000% 1/1/22 2,250 2,597 Ohio Hospital Facilities Revenue (Cleveland Clinic Health System) 5.000% 1/1/25 1,000 1,138 Ohio Hospital Facilities Revenue (Cleveland Clinic Health System) 5.000% 1/1/32 2,500 2,800 Ohio Hospital Facilities Revenue (Summa Health System) 5.750% 11/15/35 1,675 1,827 Ohio Hospital Facilities Revenue (Summa Health System) 5.750% 11/15/40 6,650 7,248 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) 5.500% 1/1/39 6,600 7,453 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.000% 1/15/28 6,560 7,348 Vanguard Ohio Long-Term Tax-Exempt Fund Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.000% 1/15/29 2,000 2,230 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.000% 1/15/41 7,000 7,426 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.250% 1/15/46 3,000 3,093 Ohio Housing Finance Agency Residential Mortgage Revenue 6.200% 9/1/33 1,440 1,497 Ohio Infrastructure Improvement GO 5.000% 8/1/21 900 1,066 Ohio Major New State Infrastructure Project Revenue 5.000% 12/15/24 4,000 4,662 Ohio Parks & Recreation Capital Facilities Revenue 5.000% 2/1/30 3,615 4,175 Ohio Public Facilities Commission GO 5.000% 2/1/22 1,460 1,734 Ohio Public Facilities Commission GO 5.000% 4/1/22 2,395 2,854 Ohio State University General Receipts Revenue 5.000% 12/1/16 (ETM) 300 317 Ohio State University General Receipts Revenue 5.000% 12/1/17 1,000 1,096 Ohio State University General Receipts Revenue 5.000% 12/1/17 (ETM) 280 307 Ohio State University General Receipts Revenue 5.000% 12/1/18 835 943 Ohio State University General Receipts Revenue 5.000% 12/1/18 (Prere.) 160 181 Ohio State University General Receipts Revenue 5.000% 12/1/18 (Prere.) 255 288 Ohio State University General Receipts Revenue 5.000% 12/1/19 625 720 Ohio State University General Receipts Revenue 5.000% 6/1/25 4,130 4,915 Ohio State University General Receipts Revenue 5.000% 12/1/26 2,245 2,512 Ohio State University General Receipts Revenue 5.000% 6/1/38 8,000 8,935 Ohio State University General Receipts Revenue 5.000% 12/1/39 5,250 5,992 Ohio State University General Receipts Revenue VRDO 0.010% 9/8/15 1,400 1,400 Ohio Turnpike Commission Turnpike Revenue 5.500% 2/15/24 (14) 3,000 3,739 Ohio Turnpike Commission Turnpike Revenue 5.000% 2/15/25 4,500 5,240 Ohio Turnpike Commission Turnpike Revenue 5.000% 2/15/26 3,000 3,415 Ohio Turnpike Commission Turnpike Revenue 5.250% 2/15/27 2,500 3,128 Ohio Turnpike Commission Turnpike Revenue 0.000% 2/15/37 5,000 1,945 Ohio Turnpike Commission Turnpike Revenue 0.000% 2/15/38 20,000 7,428 Ohio Turnpike Commission Turnpike Revenue 5.250% 2/15/39 4,000 4,523 Ohio Turnpike Commission Turnpike Revenue 0.000% 2/15/40 5,000 1,680 Ohio Turnpike Commission Turnpike Revenue 0.000% 2/15/41 10,000 3,213 Ohio University General Receipts Revenue 5.000% 12/1/28 610 693 Ohio University General Receipts Revenue 5.000% 12/1/33 1,000 1,127 Ohio University General Receipts Revenue 5.000% 12/1/36 2,490 2,783 Ohio University General Receipts Revenue 5.000% 12/1/39 2,000 2,215 Ohio University General Receipts Revenue 5.000% 12/1/42 1,450 1,591 Vanguard Ohio Long-Term Tax-Exempt Fund Ohio Water Development Authority Fresh Water Revenue 5.500% 12/1/18 (4) 645 739 Ohio Water Development Authority Fresh Water Revenue 5.500% 12/1/23 1,115 1,399 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.500% 6/1/22 1,505 1,846 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 12/1/29 5,000 5,713 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 6/1/30 1,000 1,140 Princeton OH City School District GO 5.000% 12/1/36 1,500 1,720 Rocky River OH City School District GO 5.375% 12/1/17 1,035 1,091 Ross County OH Hospital Facilities Revenue (Adena Health System) 5.750% 12/1/22 1,000 1,131 Ross County OH Hospital Facilities Revenue (Adena Health System) 5.750% 12/1/35 10,040 11,165 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.500% 2/15/28 4,000 4,335 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.750% 2/15/38 1,800 1,950 South-Western City OH School District GO 5.000% 12/1/36 1,700 1,900 Southeastern Ohio Port Authority Hospital Facilities Revenue (Marietta Area Health Care Inc. Obligated Group) 5.500% 12/1/29 1,000 1,072 Southeastern Ohio Port Authority Hospital Facilities Revenue (Marietta Area Health Care Inc. Obligated Group) 5.000% 12/1/35 1,125 1,139 Streetsboro OH City School District GO 5.250% 12/1/44 4,000 4,545 Teays Valley OH Local School District GO 5.000% 12/1/27 (14) 3,040 3,077 Toledo OH City School District GO 5.000% 12/1/22 2,015 2,361 Toledo OH City School District GO 5.000% 12/1/23 1,085 1,257 Toledo OH City School District GO 5.000% 12/1/28 4,730 5,489 Toledo OH Waterworks Revenue 5.000% 11/15/38 4,000 4,459 Toledo-Lucas County OH Port Authority Student Housing Revenue (CHF-Toledo, LLC - The University of Toledo Project) 5.000% 7/1/34 1,000 1,046 Toledo-Lucas County OH Port Authority Student Housing Revenue (CHF-Toledo, LLC - The University of Toledo Project) 5.000% 7/1/39 1,000 1,035 Tri Valley OH Local School District GO 5.500% 12/1/16 (14) 890 920 Tri Valley OH Local School District GO 5.500% 12/1/19 (14) 1,785 1,971 University of Akron Ohio General Receipts Revenue 5.000% 1/1/18 (Prere.) 1,405 1,543 University of Akron Ohio General Receipts Revenue 5.000% 1/1/26 (4) 6,980 7,793 University of Akron Ohio General Receipts Revenue 5.000% 1/1/29 (4) 2,000 2,238 University of Akron Ohio General Receipts Revenue 5.000% 1/1/33 2,975 3,320 University of Akron Ohio General Receipts Revenue 5.000% 1/1/33 (4) 595 638 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/20 1,000 1,160 Vanguard Ohio Long-Term Tax-Exempt Fund University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/21 1,000 1,166 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/23 3,665 4,311 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/24 1,000 1,188 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/25 500 574 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/26 500 572 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/27 2,000 2,319 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/28 (14) 5,000 5,361 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/30 1,890 2,147 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/31 1,000 1,131 University of Toledo Ohio General Receipts Revenue 5.000% 6/1/29 1,000 1,131 Warren County OH Health Care Facilities Improvement Revenue (Otterbein Homes Project) 5.000% 7/1/31 870 959 Warren County OH Health Care Facilities Improvement Revenue (Otterbein Homes Project) 5.750% 7/1/33 600 685 Warren County OH Health Care Facilities Improvement Revenue (Otterbein Homes Project) 5.000% 7/1/39 1,000 1,088 Warren County OH Health Care Facilities Improvement Revenue (Otterbein Homes Project) 5.500% 7/1/39 1,225 1,370 Westlake OH Special Obligation Revenue (American Greetings/Crocker Park Public Improvement Project) 5.000% 12/1/30 1,350 1,565 Westlake OH Special Obligation Revenue (American Greetings/Crocker Park Public Improvement Project) 5.000% 12/1/32 1,395 1,603 Wood County OH Hospital Facilities Revenue (Wood County Hospital) 5.000% 12/1/32 715 749 Wood County OH Hospital Facilities Revenue (Wood County Hospital) 5.000% 12/1/42 2,500 2,572 Wright State University Ohio General Revenue 5.000% 5/1/26 2,030 2,270 Wright State University Ohio General Revenue 5.000% 5/1/31 3,000 3,279 Guam (0.5%) 2 Guam Government Business Privilege Tax Revenue 5.000% 11/15/33 2,000 2,189 Guam Government Waterworks Authority Water & Waste Water System Revenue 5.500% 7/1/43 2,300 2,599 Vanguard Ohio Long-Term Tax-Exempt Fund Virgin Islands (0.4%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/30 4,000 4,330 Total Tax-Exempt Municipal Bonds (Cost $946,762) Total Investments (99.4%) (Cost $946,762) Other Assets and Liabilities-Net (0.6%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2015, the value of this security represented 0.5% of net assets. 2 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of August 31, 2015. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PILOT – Payments in Lieu of Taxes. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). Vanguard Ohio Long-Term Tax-Exempt Fund (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) AGC (Assured Guaranty Corporation). (13) BHAC (Berkshire Hathaway Assurance Corporation). (14) NPFG (National Public Finance Guarantee Corporation). (15) BAM (Build America Mutual Assurance Company). (16) MAC (Municipal Assurance Corporation). (17) RAA (Radian Asset Assurance Inc.). The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
